TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00149-CV



                                   City of Austin, Appellant

                                                v.

   Michael King, Gina Gaddy, Edmond Price, and William Sievers, Individually and on
                behalf of all Members of their Certified Class, Appellees




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
         NO. 96-08899, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING



                              MEMORANDUM OPINION


               The City of Austin has filed an unopposed motion to dismiss this appeal, representing

that the parties have resolved their differences. We grant the motion and dismiss this appeal. See

Tex. R. App. P. 42.1(a)(1).




                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: March 10, 2005
2